Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shannon Reaney on August 31, 2021.
The application has been amended as follows: 
Claims 133-185 have been added. 
Claim 133. (New) A pharmaceutical composition comprising a compound of claim 48, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 134. (New) A pharmaceutical composition comprising a compound of claim 70, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 135. (New) A pharmaceutical composition comprising a compound of claim 71, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 136. (New) A pharmaceutical composition comprising a compound of claim 72, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.

Claim 138. (New) A pharmaceutical composition comprising a compound of claim 74, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 139. (New) A pharmaceutical composition comprising a compound of claim 75, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 140. (New) A pharmaceutical composition comprising a compound of claim 76, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 141. (New) A pharmaceutical composition comprising a compound of claim 77, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 142. (New) A pharmaceutical composition comprising a compound of claim 78, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 143. (New) A pharmaceutical composition comprising a compound of claim 79, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.

Claim 145. (New) A pharmaceutical composition comprising a compound of claim 81, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 146. (New) A pharmaceutical composition comprising a compound of claim 82, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 147. (New) A pharmaceutical composition comprising a compound of claim 83, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 148. (New) A pharmaceutical composition comprising a compound of claim 84, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 149. (New) A pharmaceutical composition comprising a compound of claim 85, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 150. (New) A pharmaceutical composition comprising a compound of claim 86, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.

Claim 152. (New) A pharmaceutical composition comprising a compound of claim 88, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 153. (New) A pharmaceutical composition comprising a compound of claim 89, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 154. (New) A pharmaceutical composition comprising a compound of claim 90, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 155. (New) A pharmaceutical composition comprising a compound of claim 91, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 156. (New) A pharmaceutical composition comprising a compound of claim 92, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 157. (New) A pharmaceutical composition comprising a compound of claim 93, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.

Claim 159. (New) A pharmaceutical composition comprising a compound of claim 95, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 160. (New) A pharmaceutical composition comprising a compound of claim 96, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 161. (New) A pharmaceutical composition comprising a compound of claim 97, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Claim 162. (New) A pharmaceutical composition comprising a compound of claim 98 and a pharmaceutically acceptable carrier.
Claim 163. (New) A pharmaceutical composition comprising a compound of claim 99 and a pharmaceutically acceptable carrier.
Claim 164. (New) A pharmaceutical composition comprising a compound of claim 100 and a pharmaceutically acceptable carrier.
Claim 165. (New) A pharmaceutical composition comprising a compound of claim 101 and a pharmaceutically acceptable carrier.
Claim 166. (New) A pharmaceutical composition comprising a compound of claim 102 and a pharmaceutically acceptable carrier.

Claim 168. (New) A pharmaceutical composition comprising a compound of claim 104 and a pharmaceutically acceptable carrier.
Claim 169. (New) A pharmaceutical composition comprising a compound of claim 105 and a pharmaceutically acceptable carrier.
Claim 170. (New) A pharmaceutical composition comprising a compound of claim 106 and a pharmaceutically acceptable carrier.
Claim 171. (New) A pharmaceutical composition comprising a compound of claim 107 and a pharmaceutically acceptable carrier.
Claim 172. (New) A pharmaceutical composition comprising a compound of claim 108 and a pharmaceutically acceptable carrier.
Claim 173. (New) A pharmaceutical composition comprising a compound of claim 109 and a pharmaceutically acceptable carrier.
Claim 174. (New) A pharmaceutical composition comprising a compound of claim 110 and a pharmaceutically acceptable carrier.
Claim 175. (New) A pharmaceutical composition comprising a compound of claim 111 and a pharmaceutically acceptable carrier.
Claim 176. (New) A pharmaceutical composition comprising a compound of claim 112 and a pharmaceutically acceptable carrier.
Claim 177. (New) A pharmaceutical composition comprising a compound of claim 113 and a pharmaceutically acceptable carrier.

Claim 179. (New) A pharmaceutical composition comprising a compound of claim 115 and a pharmaceutically acceptable carrier.
Claim 180. (New) A pharmaceutical composition comprising a compound of claim 116 and a pharmaceutically acceptable carrier.
Claim 181. (New) A pharmaceutical composition comprising a compound of claim 117 and a pharmaceutically acceptable carrier.
Claim 182. (New) A pharmaceutical composition comprising a compound of claim 118 and a pharmaceutically acceptable carrier.
Claim 183. (New) A pharmaceutical composition comprising a compound of claim 119 and a pharmaceutically acceptable carrier.
Claim 184. (New) A pharmaceutical composition comprising a compound of claim 120 and a pharmaceutically acceptable carrier.
Claim 185. (New) A pharmaceutical composition comprising a compound of claim 121 and a pharmaceutically acceptable carrier.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 48, 70-121 and 133-185 are allowed. The compounds of presently claimed 48 are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references.  
4. Although generically taught in the ‘161 patent, there are no species or guidepost with said substitution. Moreover, all the species in claim 48 with a 3-oxo substituent on the fused morpholine ring is also substituted on the fused phenyl ring. Here again, although generically taught in the ‘161 patent, there are no species or guidepost with said substitution on the fused phenyl ring, and all the species in the ‘161 patent consist of a 3-oxo substituent on the fused morpholine ring. Furthermore, the ‘161 patent does not have species wherein Z is a fused-bicyclic ring or wherein B is a heterocyclic ring. These, again, are generically taught, but there are no species or guidepost with said substitutions. Based on the many differences outlined above, the species in claim 48 are not obvious in view of the ‘161 patent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624